UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-7603


DARYL HARPER,

                  Plaintiff - Appellant,

          v.

DR. JEFF ALLEN,

                  Defendant - Appellee,

          and

HARLEY LAPPIN; TRACY JOHNS; VIRGINIA K. HARRIS; ARMEITHIA
FORTE;    TEN    UNNAMED  FEDERAL   BUREAU   OF   PRISONS
OFFICERS/EMPLOYEES,

                  Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:09-ct-03200-D)


Submitted:   February 23, 2012                Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daryl Harper, Appellant Pro Se.       Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Daryl    Harper     appeals     the   district     court’s    order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Harper v. Allen, No. 5:09-ct-03200-D (E.D.N.C.

Nov. 14, 2011).           We dispense with oral argument because the

facts    and    legal   contentions      are   adequately   presented       in   the

materials      before    the     court   and   argument   would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                          2